Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 8, 2019

                                      No. 04-18-00603-CR

                                  Brian Dwayne WILLIAMS,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

              From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 18-1568-CR-C
                         Honorable Jessica Crawford, Judge Presiding


                                         ORDER
        On December 27, 2018, court reporter Patricia M. Wagner filed a second notification of
late record seeking an extension of time to file her part of the reporter’s record. On December 28,
2018, court reporter Lori Schmid filed a second request for an extension of time to file her part
of the reporter’s record. Both requests for extensions of time are GRANTED. Ms. Wagner and
Ms. Schmid are directed to file their respective parts of the reporter’s record on or before
January 28, 2019. No further extensions will be granted absent extenuating circumstances.



                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court